How many times has it happened that humankind has been confronted with as many complex challenges in such a relatively short time as is the case nowadays? Has there ever been another period in what we call modern times when we have had to deal with so many pressing issues at once? When was the last time we remember that we were all confronted with such a conflicting prospect — on the one hand, of an inspiring world that grows richer by the hour, driven by the tremendous progress of science and technology, and on the other of a planet that seems to have lost its way, its energy and its vision and to be spiralling erratically downwards?
There are no simple answers to complex questions. Yet facts are stubborn, and in many respects reality looks grim. Global terrorism and extremism continue to threaten our values and our way of life. They have become a persistent threat, with the ability to strike everywhere, indiscriminately and with far-reaching consequences, as we have sadly witnessed so many times, including in the recent past. Several brutal and seemingly intractable conflicts continue to devastate the lives of millions of people, thereby threatening the future of entire generations. Armed conflicts are nowadays more complex, the actors involved more numerous, the weapons and tactics more sophisticated and the consequences, which continue to inflict endless human suffering, more dire. The approximately 65 million people, the highest number since the Second World War, who have been forcefully and brutally uprooted from their homes constitute an indictment of our collective failure.
Climate change, a defiant truth that some still dare to question, is putting our very survival at risk. It constitutes one the most fundamental challenges for our century, as it continues to cause growing humanitarian stress. Disasters are becoming more frequent and intense, and one example, the current hurricane season in the Atlantic, reminds us that nature will always have the upper hand unless we become aware of the need to quickly adapt our way of life and protect our planet, our lives and those of our children.
The international global order has been seriously challenged without anything credible or promising to replace it. Worse, the situation in North-East Asia, a prolonged and recently exacerbated crisis sparked by the policy of a stubborn and paranoid totalitarian regime, has brought back the dreadful fear of nuclear confrontation. Inequality has continued to grow, while, in contrast, the world becomes wealthier, which casts serious doubt on the validity of promises and guarantees of positive results for the benefit of all so often advocated for from this very rostrum.
No country, however large, rich or powerful, can face or solve such problems alone. The challenges require a unified vision and a concerted response. In an increasingly globalized world, our visions and actions should be inclusive and universal and bring people, communities and countries together. As the leader of a small nation, I hereby reiterate our pledge that we will faithfully do our part.
The increase in violent extremism and the number of non-State armed groups perpetrating atrocities, particularly against ethnic and religious minorities, continue to represent one of our most pressing challenges. The decisive action taken by the international coalition has paid off. The Islamic State in Iraq and the Sham (ISIS) has lost almost 90 per cent of the territory it once controlled, and its ability to wage war has been severely diminished. Yet let us make no mistake; its defeat on the ground does not mean that it will disappear. Our response to the extremism and radicalization that leads to terrorism must continue and adapt to the nature of that persistent threat itself. Albania was among the first countries to join the Global Coalition in the fight against ISIS and international terrorism. We are now implementing a three-year action plan as an instrument for implementing our national strategy on countering violent extremism.
We welcome the increased attention that has been given to the role of regional organizations in security issues. In that respect, we greatly appreciate and welcome the close cooperation between the United Nations and the European Union (EU) on the Common Security and Defence Policy platform.
All over the world, people want to be safe and free from violence, oppression, persecution and fear. They want to be treated with dignity and know that their lives matter, regardless of gender, race, national or social origin, religious belief, political affiliation, property, birth or any other status. To achieve those goals, we need to go beyond declaratory undertakings. People rightly demand us to show responsibility and an ability to act. The pledge to leave no one behind is the central theme of the 2030 Agenda for Sustainable Development and the Sustainable Development Goals.
Albania is fully committed to protecting and promoting all human rights, particularly women’s rights, which is another major battle for change that my Government is leading. I am proud to announce that, for the second time in a row in Albanian history, half of the members of my Government are women. They bring leadership skills, strength of character, commitment to our European values and special devotion to serving the Albanian people.
Furthermore, women count for approximately 30 per cent of the members of our Parliament and more than 45 per cent of our public administration. Those may sound like mere statistics, but they rather reflect a platform that ensures that the role of women in development and change is recognized, their rightful place in the society is secured and their voice is heard. It is my deep belief that the empowerment of women serves as a powerful driver of overall economic development and national prosperity.
One of the main national priorities for my country is to join the European Union. It is not just one of our foreign policy objectives and is not a contractual relation of sorts. For us, European integration lies at the heart of our overall development, since it touches every cell of our development architecture.
We are resolved to deliver on the fundamentals that consolidate the pillars of a democratic State, a functioning economy and a Government that works for its citizens. We want to measure our progress with results, and the very thorough justice reform we are implementing is a shining example of that.
In turn, we expect our EU partners to do their part and to clear the way towards finally opening accession talks. It will be a historic milestone, but also a strong encouragement for us to continue on the same path. We hope that the European Union, despite the current crisis, continues to believe that the enlargement process remains the best European catalyst for security, peace, development and prosperity. It has proved so in the past and remains the right bet for the future.
A couple of months ago, at the general elections, I was re-elected as Head of Government by the citizens of Albania. They have agreed with our plans for the Albania we want. Expectations are high, and so is our resolve to meet them. Our target is to ensure a sustainable economic growth of 5 per cent during my current mandate.
That brings me to one of my favourite subjects — the development of regional cooperation and the transformation of the Western Balkans into an area of free movement for people, goods, capitals and ideas, benefiting everyone in the region. That remains one of the main pillars of our foreign policy.
There were times in the past when we would come here and spend time and energy competing with some of our neighbours on how to belittle each other, telling our one-sided stories and trying to convince the world of our specific narratives. Hopefully, that is long gone. The best proof of the profound change in the Western Balkans lies in our joint efforts, with a shared sense of responsibility and a common purpose to make the region a natural part of Europe.
Together with the European Union, and based on its principles and policies, we are working to bring down every barrier to free trade by encouraging transnational economies. A new and vibrant regional economic area, which we agreed on in July in Trieste, will boost trade and benefit our economies. I do not have the slightest doubt that it will help us to protect and promote everyone’s national interests, respect the rights of minorities, strengthen good neighbourly relations and move our countries and the region as a whole towards the European Union.
Strong and healthy relations with the European Union have proved key to stability and reform progress in the Balkans. We have noticed that when the EU is overly preoccupied with itself, that bond is fragile and insecure. That is why this important relationship should be continually nurtured and strengthened, because it also facilitates regional cooperation, increased understanding and work towards reconciliation in the best European tradition and record.
As President Junker stated just a few weeks ago in his address on the state of the European Union, there is need for a credible enlargement perspective so that the Western Balkans can attain more stability in the EU. Revitalizing the enlargement policy will be the best deterrent to the disintegration narrative that is fuelled by populist ideas. It is my firm belief that as much as we need the European Union, the European Union needs a stronger, more developed and coherent Western Balkans.
We are well aware of that. And practice has shown that in order to build a fully functioning region, all of its members must be treated the same way. That is why we think that the admission of Kosovo to every regional body, with the same rights as other countries, is of paramount significance. Many have used the Assembly over the past years to express worries and fear that Kosovo’s independence would unleash dark forces that no one would be able to control. We have seen nothing of the sort. Instead, what has really happened it that Albanians in Kosovo and Albania, as well as Serbs, once threatened with extermination by a brutal regime, are now free citizens living in democratic countries and contributing to further developing an open society.
Who can deny the impressive achievements made by Kosovo in less than a decade of independence? They include the consolidation of its democratic institutions, good governance, exemplary multi-ethnic and interreligious coexistence and evident progress in the Euro-Atlantic integration process. Every credible report on the current situation in the Western Balkans would undoubtedly lead to the same conclusion — today the Western Balkans is far better off than it was three or five years ago, let alone 10. Kosovo’s independence has not unleashed any dark forces. On the contrary, it has brought stability to the entire region.
For several years, Serbia and Kosovo have been engaged in serious dialogue on the normalization of their relations, with the mediation and facilitation of the European Union. After centuries of mistrust, a climate of trust and regional cooperation for both countries is a growing reality. That serves as an even greater reason to remind those countries that have not yet recognized Kosovo to consider doing so as soon as possible. That should not be seen as defiance or a loss, as it is often wrongly portrayed. We have said it before and we will say it again: recognizing Kosovo, establishing relations and helping Kosovo move forward, which is something that 114 Member States have done so far, constitute a direct contribution to bettering the lives of Kosovo’s citizens and investing in the security and stability of the whole region and all of its countries, including Serbia.
Let me conclude by highlighting the need for the United Nations to change in order to remain relevant, live up to its responsibilities, secure the promise of sustainable development, ensure human rights and guarantee peace and security for future generations. We are aware that such reform is about what we can and must do together in order to better support our common efforts in transforming lives. The 2030 Agenda for Sustainable Development points the way towards a better future, the future we want and the future that our children deserve. We cannot and must not fail to deliver on that promise. Albania stands ready to do its part and cooperate with all those willing to invest in the future and make our world a better place for all.